877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John David BALLARD, Plaintiff-Appellant,v.CATAWBA COUNTY, David Huffman, Lieutenant Burgess, DeputyJailers, Catawba County Jail, Defendants-Appellees.
No. 88-6886.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided May 30, 1989.Rehearing and Rehearing In Banc Denied July 10, 1989.

John David Ballard, appellant pro se.
James R. Fitzner, Womble, Carlyle, Sandridge & Rice, for appellees.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John David Ballard appeals the district court's dismissal of his action brought pursuant to 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Ballard v. Catawba County, C/A No. ST-C-88-32 (W.D.N.C. Dec. 5, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid in the decisional process.


2
AFFIRMED.



*
 To the extent that Ballard attempts to raise a claim of ineffective assistance of counsel for the first time on appeal, we note that had this claim been presented to the district court, it would have been subject to dismissal for nonexhaustion